DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2015/0344945, hereinafter Mandell.
Regarding claim 1, Mandell teaches a sequence-detection system (figures 6c-6d) comprising: a mechanical-change sensor (item 650) that exhibits one or more mechanical changes when specifically interacting with entities within a target (paragraph [0246]), each entity having a type (paragraph [0246]); a mechanical-change-to-signal transducer (items 230-232) that transduces the one or more mechanical changes into a signal (paragraph [0246]); an analysis subsystem that determines a sequence of entity types within the target using the signal (paragraphs [0247]); and a control subsystem that initializes the sequence-detection system in accordance with one or more operational parameters (paragraph [0246]), and controls the sequence-detection system to generate, collect samples of, and analyze the signal to determine the sequence of entity types within the target (paragraphs [0246]-[0247]).
Please note:  Applicant has claimed a control apparatus and only limitations to the controller/processor itself will have weight and not the steps the controller/processor will perform. For the steps of the controller/processor to have patentable weight, the applicant should include language defining the controller/processor as being programmed to or another accepted terminology to allow software limitations to have patentable weight in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandell in view of United States Application Publication No. 2011/0020806, hereinafter Pourmand and United States Application Publication No. 2019/0002968, hereinafter Bergmann.
Regarding claim 2, Mandell teaches wherein the mechanical-change sensor is a nucleic-acid polymerase contained within a first solution-containing chamber (paragraph [0245]).
Mandell fails to teach wherein the mechanical-change-to-signal transducer further comprises a variable resistor that regulates flow of an electrical current through a porin channel that provides fluid communication between the first solution-containing chamber and a second solution-containing chamber, a mechanical coupler that couples the mechanical-change component to the variable resistor.
Pourmand teaches a DNA sequencing device which preferably uses a potentiometer (variable resistor) coupled to the electrodes (Pourmand, paragraph [0079]).
Examiner further finds that the prior art contained a device/method/product (i.e., a generic measurement circuit) which differed from the claimed device by the substitution of component(s) (i.e., a generic measurement circuit) with other component(s) (i.e., a measurement circuit with potentiometer), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., a generic measurement circuit with a measurement circuit with potentiometer), and the results of the substitution (i.e., applying a current/voltage) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute a generic measurement circuit of reference Mandell with a measurement circuit with potentiometer of reference Pourmand, since the result would have been predictable.
Mandell and Pourmand fail to teach a current-to-voltage converter that outputs a voltage signal that varies in correspondence with the rate of flow of the electrical current through the porin channel.
Bergmann teaches a sequencing device which applies a known current and measures the voltage across the nanopore to detect the presence of molecules in the nanopore (Bergmann, paragraph [0048]).
Examiner further finds that the prior art contained a device/method/product (i.e., applying a current and measuring a voltage) which differed from the claimed device by the substitution of component(s) (i.e., applying a voltage and measuring a current) with other component(s) (i.e., applying a current and measuring a voltage), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., applying a voltage and measuring a current with applying a current and measuring a voltage), and the results of the substitution (i.e., detecting a molecule in the nanopore) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute applying a voltage and measuring a current of reference Mandell with applying a current and measuring a voltage of reference Bergmann, since the result would have been predictable.
Regarding that the target is a primer-associated nucleic-acid template polymer and the entities are nucleotide monomers, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Mandell, Pourmand and Bergmann and the apparatus of modified Mandell is capable of working on the specified target and entities. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Mandell (see MPEP §2115).
Regarding claim 3, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Mandell, Pourmand and Bergmann and the apparatus of modified Mandell is capable of utilizing any of the specified operation parameters. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Mandell (see MPEP §2114).
Regarding claim 4, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Mandell, Pourmand and Bergmann and the apparatus of modified Mandell is capable of having the polarity of the noise-inhibition voltage as specified. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Mandell (see MPEP §2114).
Regarding claim 5, Mandell teaches wherein the control subsystem configures the sequence-detection system by: applying configuration voltage across the porin channel with the configuration polarity to seat the nucleic-acid -polymerase mechanical-change sensor within the porin (paragraph [0246]).
Regarding claim 6, Mandell teaches wherein, following configuration of the sequence-detection system, the control subsystem adjusts the read-voltage magnitude to position the reporter region of the nucleic-acid -polymer tether at a reference displacement (paragraph [0246]).
Regarding claim 7, modified Mandell teaches wherein, following configuration of the sequence-detection system, the control subsystem controls the sequence-detection system to generate, collect samples of, and analyze the signal to determine the sequence of entity types within the target by: iteratively applying the read voltage across the porin channel with the polarity of the read voltage for a first time period, during which the voltage output signal is sampled, stored in a memory, and analyzed by the analysis subsystem (paragraphs [0246]-[0247] and see supra), and applying the noise-inhibition voltage across the porin channel with the polarity of the noise-inhibition voltage for a second time period until a termination condition occurs (paragraphs [0246]-[0247] and see supra).
Regarding claim 8, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Mandell, Pourmand and Bergmann and the apparatus of modified Mandell is capable of having the lengths of the first and second time periods specified by operation parameters. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Mandell (see MPEP §2114).
Regarding claim 9, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Mandell, Pourmand and Bergmann and the apparatus of modified Mandell is capable of having the termination conditions include a power-off event or a decrease in a rate of sequence-information generation. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Mandell (see MPEP §2114).
Regarding claim 10, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Mandell, Pourmand and Bergmann and the apparatus of modified Mandell is capable of utilizing any of the specified operation parameters. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Mandell (see MPEP §2114).
Regarding claim 11, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Mandell, Pourmand and Bergmann and the apparatus of modified Mandell is capable of having the operational parameter related to the contents of the solution be any of values. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Mandell (see MPEP §2114).
Regarding claim 12, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Mandell, Pourmand and Bergmann and the apparatus of modified Mandell is capable of utilizing any of the specified operation parameters. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Mandell (see MPEP §2114).
Regarding claim 13, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Mandell, Pourmand and Bergmann and the apparatus of modified Mandell is capable of employing a primer with 3’ dideoxynucleotide monomer. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Mandell (see MPEP §2114).
Regarding claim 14, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Mandell, Pourmand and Bergmann and the apparatus of modified Mandell is capable of selecting a report region with a nucleotide-monomer sequence. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Mandell (see MPEP §2114).

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the examiner has decided to ignore the sub-elements of the fourth element of claim 1 and that the Examiner has not provided no authority for the Examiner to ignore the final portion of claim 1 is not found persuasive. Firstly, the Examiner has not ignored any portion of the claim, but rather has given the appropriate weight of each portion of the claim based upon the broadest reasonable interpretation of the claim. The use of using the term programmed to for a controller and/or processor comes from several case law discussions including Williamson v. Citrix Online, LLC, 792 F.3d 1339, 115 U.S.P.Q.2d 1105 (Fed. Cir. 2015) and MPEP § 2114 (IV) which discusses the use of computer-implemented functional language in the claim and whether the claims are patentable over the prior art. The use of language of “a control subsystem that” and then lists two steps which the control subsystem performs is considered to be functional language of the control subsystem and not that the control subsystem is actually required to perform the specified steps, but rather only needs the capability to perform the specified steps. Any generic control subsystem would be capable of performing the specified steps listed in the claim. As such the Examiner suggested to instead use the language of programmed to or another accepted terminology to allow the limitations of what the control subsystem does to have more patentable weight rather than just being functional limitations as is currently written. Regarding applicant’s argument regarding the use of “software” in the statement by the Examiner, the Examiner used the term of software generically to refer to the steps which the control subsystem would perform as these steps would be code which are implemented in the control subsystem if written in such a way that would impart these steps to have more than just functional limitation weight.
In response to applicant's argument that paragraphs [0246]-[0247] of Mandell fails to teach the complex system including two different subsystems of the instant claims, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As stated above the steps which the analysis subsystem and the control subsystem perform are the intended use of each of these components and therefore as long as these subsystems would be capable of preforming the specified steps, these subsystems would read on the instant limitations. 
Regarding applicant’s argument that items 230-232 cannot show the mechanical-change-to signal transducer of the instant claims and then further states what the mechanical-change-to signal transducer is in claim 2. Mandell is not utilized for the specifics in what the mechanical-change-to signal transducer is and what the mechanical-change-to signal transducer is not in claim 1, but rather is in claim 2, which is not being rejected under 102(a)(1). Further, the Applicant admits that Mandell teaches “a mechanical-change sensor” and “a mechanical-change-to signal transducer” (pages 21-22 of the remarks filed on 8/22/2022).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the use of a variable resistor from Pourmand in Mandell is combined based upon a KSR B rationale which based upon KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP § 2143 (I)) are valid reasons for combining and arriving at the claimed invention. Regarding applicant’s argument that a potentiometer are part of a macroscale circuit and Mandell is nanoscale in size and that macroscale circuit elements cannot fit within the nanoscale porin channels is not found persuasive. The potentiometer is not being added within the porin channel, but rather is connected to the porin channel as is currently being shown for the measurement circuit in Mandell. 
Regarding applicant’s argument that Bergmann does not state the applied current to the nanopore is known is not found persuasive. When applying a current across the nanopore, a current which is being applied would be known as the current is selected and applied and then the voltage is measured. Furthermore, the detection of a polypeptide tag in the nanopore reads on the instant limitations as a polypeptide tag is a molecule and therefore would be detecting a molecule in the nanopore. As such Bergmann teaches the specified limitations of the “current-to-voltage converter…” as a known current is being applied and a molecule is being detected and a voltage is being measured with the device.
Regarding applicant’s argument that the MPEP cannot be used for administrative-law-agency action including rejections is not found persuasive. The MPEP is not being utilized directly as the rejection of the claims, but rather the MPEP is utilized for the interpretation of the claims and how the interpretations of the claims are appropriate and additionally the MPEP is utilized for citing to case law which provides the reasons for combining references and rendering the claim as obvious.
The examiner notes that several of the dependent claims which the applicant argues are regarded as the intended use of either the analysis subsystem or the control subsystem and therefore the steps which are recited in the claims as what the analysis subsystem or the control subsystem does have minimal patentable weight and the claims should be amended as discussed above such that software limitations (the steps which the subsystems perform) to have more patentable weight.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796